Citation Nr: 0209217	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for memory loss, claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment in May 
1995.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2000 and March 2001, it was 
remanded to the VA Regional Office (RO) in Portland, Oregon, 
for additional development.  The case is now before the Board 
for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have current memory loss or a 
disability manifested by memory loss as a result of any 
aspect of VA treatment during a hospitalization in May 1995, 
to include the administration medication (Tegretol).


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for memory loss due to VA treatment in May 
1995 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate her claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The Board 
notes that there have been two cases of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
Dyment v. Principi, 287 F.3d 1377 (2002) and Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that have 
indicated to the contrary, i.e., that the "duty to assist" 
provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.]  Regardless, 
the applicability of the VCAA in the instant case is a moot 
point, as all pertinent mandates of the VCAA and implementing 
regulations have been satisfied.

In this regard, the Board notes that the VA statement of the 
case and supplemental statements of the case (SSOC) have 
provided the veteran notice of the specific legal criteria 
necessary for her claim.  In addition, September 2001 
correspondence and the March 2001 SSOC informed the veteran 
of the new duty to assist and notify provisions, and the 
elimination of the requirement for a well grounded claim, 
contained in VCAA.  

The RO has obtained the veteran's VA and private treatment 
records and obtained a relevant VA medical opinion.  
Regarding additional private treatment records, 
correspondence dated in May 2000 requested that she submit 
specified treatment records.  September 2001 correspondence 
requested that the veteran authorize VA to obtain such 
records.  The claims file indicates that the veteran has not 
responded to either letter.  The Board points out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate her claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  VA has obtained all pertinent 
records regarding the issue on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and her representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim.  Accordingly, the Board finds that a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided).



Factual Background

In various pieces of correspondence and during a VA 
examination and a VA social and industrial survey, the 
veteran has alleged that she now suffers from memory loss due 
to having been treated with Tegretol in May 1995 at the 
Portland VA Medical Center (VAMC).  She states that she does 
not remember approximately one week of the nine days of this 
hospitalization, and that she began having severe memory 
problems afterward.  She states that a private doctor, 
D.P.W., M.D., told her that Tegretol toxicity could have led 
to a recent diagnosis of Parkinson's' disease, as well as 
continued memory problems, increased passivity in terms of 
her personality and increased nervousness.  

Regarding post-service medical evidence, the veteran's claims 
file contains VA and private post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Records from the Portland VAMC show that on May 25, 1995, the 
veteran complained of lower back pain and abdominal pain and 
was started on Tegretol.  On May 27, the Tegretol dosage was 
increased.  The veteran was observed to be unsteady on May 
28, with probable Tegretol toxicity.  Tegretol was 
discontinued on May 28.  Notes indicate that on May 30 the 
veteran was able to remember the events of that morning, her 
mentation improved, she was alert and oriented x 3, and knew 
answers to questions she had not known the prior evening.  On 
May 31, the veteran's mental status was improving, and she 
was oriented to person, place and time but not date.  A flow 
sheet indicated that she was oriented x 4.  On June 1, 1995, 
the veteran was noted to be alert and oriented to self, place 
and year.  

The report of an August 1997 VA psychiatric examination 
indicates that the veteran's claims file had been reviewed.  
The examiner set forth a review of the pertinent medical 
evidence gleaned from the claims file.  On examination, the 
veteran's short-term memory appeared to be within normal 
limits for her age range.  She stated that prior to 1995 she 
had a photographic memory but no longer had such.  The 
examiner stated that the memory loss of which the veteran 
complained was more comparative of her previous levels of 
memory than her current state of memory.  The examiner stated 
that the veteran's reported instances of memory losses 
(ingredients for recipes, the reason why she went into a 
room) did not seem to be beyond what would be expected for a 
77-year old woman.  To the extent that she was having memory 
problems, it was very difficult to sort out the cause and the 
effect.  Although her medical records said that she did reach 
toxic levels of Tegretol, memory loss was not a listed 
sequale of Tegretol toxicity.  However, several months prior 
to that she had open heart surgery, and several months 
afterward had a second exposure to silicon from breast 
implants.  She had a number of years of exposure to permanent 
fumes and hair dyes while working in the beauty business.  
The diagnosis was that the veteran did not have adequate 
symptomatology to diagnosis depression, nor a significant 
level of cognitive functioning problems to diagnosis dementia 
at the current time.  

Private treatment records from 1995 to 1997, including some 
signed by D.P.W., M.D., contain no evidence pertinent or 
relevant to the veteran's Tegretol toxicity or reported 
memory loss.  

Legal Analysis

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed her 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's assertion that Tegretol toxicity, that occurred in 
May 1995 due to VA medical treatment, resulted in memory 
loss.

The Board recognizes the assertions by the veteran that the 
1995 VA medical use of Tegretol resulted in memory loss.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
as a layperson, the veteran is not competent to offer an 
opinion requiring medical knowledge, such as a medical 
diagnosis or an attribution of causation, or to relate a 
medical diagnosis or attribution of causation made by a 
doctor.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, her own assertions that VA medical treatment resulted 
in memory loss, and that a private doctor had informed her of 
this fact, are of limited value.

The competent medical evidence of record does not support the 
veteran's assertions.  As noted above, the August 1997 VA 
examination report contains an opinion that the veteran's 
Tegretol toxicity did not result in memory loss.  In fact, 
the examiner stated that the veteran's reported instances of 
memory losses did not seem to be beyond what would be 
expected for a 77-year old woman.  To the extent that she was 
having memory problems, the examiner noted that, while it was 
very difficult to sort out the cause and the effect, the 
factors that were identified did not include  medication 
administered by VA.  It was noted that, while the veteran's 
medical records indicated that she did reach toxic levels of 
Tegretol, memory loss was not a listed sequale of Tegretol 
toxicity.  However, several months prior to that she had open 
heart surgery, and several months afterward had a second 
exposure to silicon from breast implants.  The examiner also 
noted that the veteran had a number of years of exposure to 
permanent fumes and hair dyes while working in the beauty 
business.  The pertinent diagnosis was that the veteran did 
not have a significant level of cognitive functioning 
problems to diagnosis dementia at the current time.  
Thus, the examiner opined that the veteran does not have any 
memory problems beyond what would be expected for her age 
and, to the extent that she has any memory loss, it is not 
due to Tegretol toxicity but rather to a variety of factors 
not related to VA treatment.  The report states that the 
veteran's medical records were reviewed, and in fact it 
refers to findings in her charts.  Moreover, the opinion 
includes a detailed explanation with references to specific 
facts in the medical record.  The Board finds that this 
opinion constitutes highly probative evidence that weighs 
against the veteran's claim.

It is the Board's responsibility to determine the probative 
weight of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
memory loss, claimed to be the result of VA medical treatment 
in May 1995, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

